Kodey, Judge,
delivered tbe following opinion:-
Tbis matter is before tbe court because of tbe following facts and occurrences:
On July tbe 26tb, 1906, during tbe present term of tbis court, tbe above-named person presented bimself in open court, accompanied by Charles Hartzell, Esq., an attorney of tbis court, as bis advocate, and also accompanied by two witnesses, citizens of tbe United States, and made application to be naturalized ; wbicb application, after investigation and. taking proof by the court, and after argument by his said counsel, was •granted, be taking tbe oath of allegiance, and a judgment being duly entered admitting him to citizenship. Eive days thereafter, on tbe 31st of the-same month, tbe United States, attorney for tbis district, N. B. K. Pettingill, Esq., filed a petition asking that the applicant be cited to show cause why the judgment of tbe court admitting him to citizenship should not.be set .aside as having been inadvertently entered under a misapprehension of fact, and bis certificate be recalled and. canceled. . . .
*72The court thereupon sent for Mr. Hartzell, and the matter of this application for a rule to show cause was argued at length by both sides. The point made in the petition of the district attorney is that the said applicant had at no time before making his said final application made a declaration of his intention to become a citizen of the United States before any court competent to take such declaration. The several hearings had on this ‘matter developed the following state of facts:
That the applicant is thirty-nine years of age. That he is a man fairly well educated, speaking English, French, and Spanish. That he was born in the island of Vieques (a part of Porto Rico), of French parents, who had shortly before removed thereto, and who preserved their French citizenship. That, save for temporary absences, he has always lived on said island. That it was his intention at the time of the American occupation to become a citizen of the United States, and that he believed he had so become a citizen. That in about 1898-99, under the-military government established by the Army in Porto Rico, he was for a while American consular agent and secretary of the municipality, as well as a member of the municipal council, at said Vieques, and, later, alcalde or justice of the peace, and took all the oaths of allegiance to the United States and oaths of office considered necessary in the premises. That after the establishment of civil government over Porto Rico, in 1900, he was elected by the votes of the people of his district as alcalde, and took the prescribed oath to support the Constitution and laws of the United States and of Porto Rico, to qualify himself for-the discharge of his duties, which he duly entered upon and held for a considerable time. That, in fact, he then and ever since believed himself to be an American citizen until recent political strife in his section caused the institution of quo war-ranto proceedings against him to oust him from the office of alcalde which he held, and which latter fact caused him to take *73advice, resulting in. tbis application to be naturalized. That the district court of the island, sitting at Humacao, recently, in said quo warranto proceedings, held that, at the time he lastly took said office, he was not a citzen of Porto Eico or o'f the United States.
The declaration of intention which was presented by the ap-lieant, and to the sufficiency of which the United States attorney objects as aforesaid, was made by him before a municipal judge of Porto Eico under the United States military government, on October 23, 1899, some six months after the date of the treaty of Paris, and about the same length of time before the establishing of civil government in Porto Eico.
The declaration is on a printed Spanish form, and a translation of it is as follows:
Oath of Allegiance to the United States of America.
I, Louis Amadé Eonnet y Jaspard, native of Vieques, province of Porto Eico, born the 7 th of March, 1867, by these presents declare and solemnly swear that I have lived in Porto Eico during the past five years, and during the past six months in the municipality of Vieques, and that it is my true and lawful intention to become a citizen of the United States of America, and by these presents I renounce forever all obedience and fidelity to every foreign prince, potentate, state, and sovereignty whatsoever, and in particular to the Eepublic of France, of which I was a subject. So help me God.
Sworn to and subscribed before me this 23d of October, 1899. (Sig.) Louis Amadé Bonnet. G. Brignoni.
Municipal Judge.
(Seal of the municipal court.)
The United States attorney does not dispute that this court, under its jurisdiction as a circuit and district court of the Unit*74ed States, is vested with power, which, it is admitted, previous judges have several times exercised, to naturalize aliens (not Porto Picans, as they owe permanent allegiance to the United States), if such aliens meet the requirements; nor does he deny that residence in Porto Pico since the date of the treaty can be counted as residence in the United States or its territories, such jis is required by subs. 3 of § 2165 of the Pevised Statutes (U. S. Comp. Stat. 1901, p. 1329). In fact, that such residence can be so counted is made manifest by § 30 of the new naturalization law, approved June 29th last, which is to be in effect October 1st, which, omitting other portions, reads: “And residence within the jurisdiction of the United States, owing such permanent allegiance, shall lbe regarded as residence within the United States within the meaning of the five years’ residence clause of the existing law.”
Section 2105 of the Pevised Statutes provides that an applicant for naturalization “shall declare on oath before a circuit or district court of the United States, or a district or supreme court of the territories, or a court of record of any of the states having common-law jurisdiction and a seal and clerk, two years at least .prior to his admission, that it is bona fide his intention to become a citizen of the United States, and to renounce forever all allegiance and fidelity to any foreign prince, potentate, state, or sovereignty, and particularly by name, to the prince, potentate, state, or sovereignty of which the alien may be at the time a citizen or subject.”
Was the municipal court at the time of the military government of Porto Pico such a court as is contemplated by the foregoing section of the law? And, if it was not, was it such a court as could receive such a declaratory statement, under the peculiar circumstances and conditions then existing.here under the war power ? It has been treated as a court of record within *75the meaning of art. 9 of the treaty of Paris, before wbicb Spanish subjects, natives of the Peninsula, could, within the term of -one year after the date of the treaty, preserve their allegiance to the Crown of Spain by making a declaration to that effect, because it is in evidence that more than six thousand such dec-clarations were made before it, and are considered sufficient by, and are on file with, the proper authorities who have the custody of them. It was shown in evidence that it had a clerk, a marshal, and a seal, and kept full records of its proceedings; that it had jurisdiction up to $400, and that its jurisdiction up to that limit was common-law jurisdiction pro tanto. If it is a court of sufficient dignity to enable Spanish subjects, natives of the Peninsula, to retain their allegiance to the Spanish Crown, under a solemn treaty, by taking and recording their declarations in that behalf, surely it ought to be considered as a court before which a declaration of intention to become a citizen of the United States could be made. It may, of course, be doubted whether there was any court in Porto Pico during the military government, that could take such a declaration, or even that the naturalization laws were at that time in force in the island at all.
The United States attorney admitted during the hearing that ■the court known as the provisional court, established under a general order during such occupation, — and, by the way, of which he was the learned Judge, — did receive such declarations, and that previous judges of this court had held them to be sufficient, under § 2165 of the Revised Statutes. If this holding was right, we can see no reason why the municipal court could not have, with equal authority, taken such declarations. It has been held that if a court exercise any part of common-law jurisdiction, it is sufficient for this purpose. United States v. Power, 14 Blatchf. 223, Fed. Cas. No. 16,080; Re *76Conner, 39 Cal. 9.8, 2 Am. Rep. 427; Re Dean, 83 Me. 493, 13 L.R.A. 229, 22 Atl. 385; People ex rel. Brackett v. McGowan, 77 Ill. 644, 20 Am. Rep. 254; United States v. Lehman, 39 Fed. 49.
In tbe treaty of Paris, in tbe 2d clause of art. 9, it was provided tbat “tbe civil rights and political status of tbe native-inhabitants of tbe territories hereby ceded to tbe United States shall be determined by tbe Congress.” [30 Stat. at L. 1759.] This might be broad enough to include tbe applicant under tbe term “native inhabitants,” and thus put him in tbe list with Porto Eicans, who cannot be naturalized in Porto Eico under existing law, although it is doubtful if that was the intention, as he was then a subject of France. But even if that clause was intended to embrace such as he, Congress failed thereafter in the organic act to provide for persons in his condition, and left an apparent hiatus in the law. Section 7 of the act of April 12, 1900, commonly known as the Foraker act, providing a civil government for Porto Eico, when declaring who should be considered Porto Eicans, limited the people who could be-thus classed to all inhabitants continuing to reside therein and who were Spanish subjects at the date of the treaty, and have not preserved their allegiance to Spain in the manner provided. This, of course, excludes a man like the applicant, who-is perhaps a native inhabitant, though French, and leaves him in an anomalous position for at least two years, if his present certificate of naturalization should be set aside.
Whatever may be the intention of Congress with referencij to the future status of Porto Eicans, there is nothing in the law1 that shows any intention not to accord all foreigners in Porto-Eico the same privileges that are accorded to citizens of their-nations in the United States proper; and the natural inference-is that foreigners in Porto Eico have the right to become citP *77sens' of' the United States if they meet tbe requirements. The policy of this country has heretofore ever been that of extending the blessings of our liberties to citizens of all civilized nations that come among us. Contrary to what many courts in some measure appear to have considered, the making of a preliminary declaratory statement of an intention to become a citizen of the United States has never been considered, by Congress at least, •of prime importance, and wherever a substantial compliance with law has existed in that regard, and only technical failures or omissions occur, and complete qualification of the applicant was shown on his final admission by a competent court, Congress has corrected in every instance, by special act, all previous informalities.
Judge Campbell^ of the supreme court of Michigan, in the ■case of Andres v. Arnold (1889) 77 Mich. 85, 6 L.B.A. 238, 43 N. W. 857, made a commendable research into history on this subject, and shows plainly that “the history and construction of the naturalization laws show that this declaration confers no privileges, and fixes no rights, and is not jurisdictional.” This statement of the learned judge is perhaps not strictly the fact in public-land states, and territories, but it is certainly the fact -as to foreigners in Porto Pico. It has been repeatedly held that no inquiry can be made to attack the sufficiency of final admission to citizenship, as to a want of conformity to previous requirements of the statutes. Campbell v. Gordon, 6 Cranch, 176, 3 L. ed. 190; Stark v. Chesapeake Ins. Co. 7 Cranch, 420, 3 L. ed. 391; Spratt v. Spratt, 4 Pet. 393, 7 L. ed. 897. The naturalization laws originally required'no preliminary declaration at all. Two years residence was sufficient. 1 Stat. at L. 103, chap. 3. Judge Campbell further points out that in 1795 the rule requiring a declaration of intention to become a citizen was first adopted, and was then fixed at three *78years, instead of two, as now required. 1 Stat. at L. 414, chap. 20. At all times in our history this declaration of intention to-become a citizen has been merely the ex parte oath of the applicant, and no formal inquiry was ever made judicially until the-applicant applied for his final papers, when all necessary facts were looked into. In 1798 some very stringent laws were passed, requiring a declaration of five years before admission,, and fourteen years residence in the country, with a few exceptions, but in 1802 the old rule was restored. 2 Stat. at L. 158, chap. 28. In 1804 declarations of intention were dispensed with in cases where residence dated back of the law of 1802. In 1824 a most liberal law was enacted, and the time for declaring intention was fixed at two years before final admission. At this time our law, dispensing with the declaration of intention by minors who lived for three years of their minority in the country, and permitting them to make the declaration and take the final oath at once after five years residence, was enacted. The law corrected all informalities in previous declarations of intention, and went to the extent of holding that final admissions that had been permitted by the courts where no previous declaration of intention had been made at all were validated. 4 Stat. at L. 69, chap. 186 (U. S. Comp. Stat. 1901, p. 1332). About that time a law was passed exempting persons who came to the country between 1802 and 1812 from making a declaration of intention. 4 Stat. at L. 310, chap. 116. In 1848 the old law, requiring continuous residence in the country, was repealed. 9 Stat. at L. 240, chap. 72. The revision of the laws of 1872, which is well known to have been a bungling piece of work, omitted the validating statute of 1824, but that act was included in the reprint of 1876. Judge Campbell, with apparent reason, says it is difficult to see for what purpose laws requiring this preliminary declaration were enacted, unless as a reminder to the applicant that he ought not to become a citi*79zen without two years’ deliberation. This preliminary declaration is dispensed with, as is well known, in many cases. Soldiers honorably discharged do not have to make it. Informalities in and about naturalizations, whenever brought to the attention of Congress, or when questioned in the courts, have been treated liberally in favor of the applicant. As late as June, 1906, Congress passed an act to cure mistakes or informalities that had been made in certificates of naturalization after the passage of the act of 1903, and also cured all declarations of intention and certificates of naturalization issued by the criminal court of Cook county, Illnois, which, it transpired, had acted in numerous cases without jurisdiction. The Congressional Record shows very many cases relating to members of both Houses of Congress, where very liberal views were taken regarding the citizenship of persons claiming seats therein. In a recent very celebrated case, that of Boyd v. Nebraska, relating to the governorship of the state of Nebraska (143 U. S. 135, 36 L. ed. 103, 12 Sup. Ct. Rep. 375), the court indulges in a most exhaustive and learned review of the naturalization laws, and it is demonstrated that mere informalities in prelimináries to naturalization are not looked upon with favor, but that where good faith in the applicant is shown, and he is otherwise qualified, the laws are liberally construed in his favor.
In this case the applicant has certainly shown the best of intentions. He has several times during about eight years last past taken a solemn oath to support the Constitution and laws of the United States; he has, in fact, administered to some extent those laws for seven years. He took the exact oath required by law as a declaration of intention, in form at least, before a court of record and, to some extent, exercising common-law jurisdiction. He has held office under the flag of the United States; he has been proved to be a man of good moral charac*80ter, and well disposed toward American institutions, and not to be in any manner in sympathy with the doctrines of anarchists or those who oppose all organized government, and as to personal qualifications has been shown to be fairly well educated in three languages. In the hearing that took place before the court on his final admission, he proved conclusively all of the above facts, and, further, that it has been bona fide his intention ever since the American occupation of this island, some eight years ago, to become a citizen of the United States, and that he in fact believed he was such citizen, and apparently appreciated it and was proud of it. Further, it is manifest that, having lived in the place where he now resides, since he was born, if such residence could count for him, after the change of sovereignty, although being foreign soil during his minority, he could be held, under § 2167 of the Revised Statutes, to have spent more than three years of his minority in the country, and thus have obtained the right to make his ■ declaration of intention, and be finally admitted on the day the certificate was issued to him.
The judgments of courts, such as this is, are in a measure sacred and solemn legal proceedings, not to be lightly cast aside; and therefore realizing, as the court does, that no injury has occurred, and that the applicant has substantially and in good faith complied with every requirement of law, all doubts should be resolved in his favor. If the judgment is set aside, it can have no effect other than to make the applicant wait two years, and put him to a lot of trouble under the new naturalization law approved June 29 last, which will be in force ninety days after its approval, and with every requirement of which, in substance at least, he has already and in good faith complied.
Therefore, there appearing to be no substantial .merit in the •objection that is made to his naturalization, and that it comes rather late, being after the judgment has been duly entered, *81the petition for a rule to show cause will be denied, and the judgment of the court admitting him to citizenship, heretofore entered, permitted to stand.